Title: From Thomas Jefferson to the Commissioners of the Federal District, 23 December 1792
From: Jefferson, Thomas
To: Commissioners of the Federal District



Gentlemen
Philadelphia Dec. 23. 1792.

Thinking it best that you should receive all possible information on the subject of procuring workmen, in order that you may avail yourselves of such parts of it as circumstances render eligible, I have the honor to mention to you that in a conversation with Mr. Pierpoint Edwards and Colo. Wadsworth of Connecticut, they informed me that any number of house carpenters may be got in that state as far perhaps as 500 or 1000. Their wages ⅔ of a dollar and to be fed. They have but few masons, however some may be had. They combine there the cutting and laying stone and laying brick. They mention one Trowbridge as one of their best workmen. However I could not find that he had ever done any thing higher than stone steps. He never had even cut a column. His wages a dollar a day and be fed. They think also that common laborers may be got there. They observe that Connecticut is a better place to apply to than Boston where there being a greater demand for workmen they are dearer and more difficult to draw from their own country. I have the honor to be with great esteem Gent. Your most obedt humble servt

Th: Jefferson

